Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This communication is in response to the Request for Continued Examination filed 03/01/2021.
Claims 1, 11 and 16 have been amended.
Claim 14 has been cancelled.
Claims 1-13 and 15-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, page 10, regarding 35 U.S.C. § 101 Rejection Section, filed February 17, 2021, with respect to the rejections of claims 1-21 under 35 U.S.C. § 101 for being directed to abstract idea without significantly more have been fully considered but they are not persuasive.  The rejections of are being maintained. Please see updated rejections below.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103  
The arguments are moot in view of the new grounds of rejections set forth below.
Applicant’s amendments and arguments, see pages 25-30, filed 03/01/2021, with respect to the prior art rejection of claims 1-13 and 15-20, under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The Condurso, Longman and Crass references do not teach additional compatibility measures taken among one particular medication having different forms (e.g. caplet, capsules, tablets, immediate release, extended release and intravenous) of the one particular medication, by parsing the physical form to determine the compatibility index.
Examiner invites applicant to an interview to discuss potential options to overcome the 101 rejections to move the case to allowance.

Claim Rejections - 35 USC § 101 – Non-Statutory
Regarding the language of claims 11-13 and 15, the present claims recite "One or more computer storage media having computer-usable instructions..." The Applicant's specification does not specifically describe the types of media encompassed by the phrase "computer storage media." Therefore, given the broadest reasonable interpretation, the computer- readable medium may include transitory media (i.e. carrier waves, signal) as well as non-transitory storage devices. Transitory media, including carrier waves and signals, are non-statutory. Preferred language would recite "non-transitory computer storage media.”  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-13 and 15-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are directed to a statutory system (i.e., a machine), claims 11-13 and 15 are directed to a computer readable medium however these claims and the specification do not limit this medium to be non-transitory, thus they could read on a transitory signal which have been held by the court to be non-statutory, and claims 16-20 are directed to a statutory method (i.e., a process). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 11 includes limitations that recite an abstract idea.  Note that independent claim 1 is the system claim, while claim 11 covers the matching computer readable medium and claim 16 covers a method claim.
Specifically, independent claim 11 recites:
One or more computer storage media having computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method for assessing compatibility between therapeutic agent forms during medical order task performance in a clinical setting, the method comprising:
receiving an indication of a task in an electronic workflow, wherein the indication of the task specifies that a first medical agent is to be administered to a patient, wherein the task is responsive to a medical order requesting the first medical agent that was previously entered into the electronic workflow for a patient, and where the indication of the task specifies a current physical form of the first medical agent to be administered to the patient in accordance with the electronic workflow;
in response to receiving the indication of the task, identifying an initial physical form of the first medical agent that was specified when the medical order was previously entered into the electronic workflow for the patient;
subsequent to identifying the initial physical form, determining whether the current physical form of the first medical agent is a true match to the initial physical form of the first medical agent;
when the current physical form and the initial physical form are not a true match;
parsing the current physical form of the first medical agent specified in the task;
querying a compatibility index to locate the first medical agent, wherein the compatibility index stores a plurality of different physical forms for a plurality of different medical agents that includes the first medical agent; 
determining that at least the portion of the current physical form, as parsed, is in the compatibility index for the first medical agent; and
identifying, when the first medical agent is located in the compatibility index, that the current physical form, as parsed, and the initial physical form of the first medical agent are specified as being clinically compatible, wherein the current physical form and the initial physical form are specified in the compatibility index as being clinically compatible when the current physical form and the initial physical form can be safely substituted for one another for administration of the first medical agent; when the current physical form of the first medical agent that is not a true match is determined to be clinically compatible with the initial physical form of the same first medical agent based on the compatibility index, permitting completion of the administration task using the current physical form of the first medical agent in the electronic workflow based on the compatibility index; and
when the current physical form of the first medical agent that is not a true match is determined to not be clinically compatible with the initial physical form of the same first medical agent based on the compatibility index, issuing an error for the task in the electronic workflow and stopping the electronic workflow.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because carrying out administrative tasks comparing a current medication with its’ already administered medication to a patient to determine if an error occurred and make other individuals aware of the error, which is a fundamental medical rule to avoid malpractice and guarantee that the patient is not being administered harmful medications all relate to managing human behavior/interactions/following rules between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because using decision-making skills, comparing a current medications and determining if an error occurred are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil. 
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2, 4-5, 9-10, 12-15 and 17-19 (similarly for dependent claims 6-8 and 20) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 11 (similarly to claims 1 and 16), these claims constitute: (a) “certain methods of organizing human activity” because carrying out administrative tasks comparing a current medication with its’ already administered medication to a patient to determine if an error occurred and a mental process” because using decision-making skills, comparing a current medications and determining if an error occurred are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
In relation to claims 5 (similarly to claims 6 and 8) these claims merely recite medical order for the patient, error issued and indication of the error obtained via a remote computing device coupled to the computer server. Claim 11 recites receiving the medical order prior to receipt via one or more computer storage media. Claims 17 and 19 recite receiving the medical order, indication of the task and another indication via the remote computing device.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 11 (similar to claims 1 and 16), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
One or more computer storage media having computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method for (conventional computer implementation as noted below, see MPEP § 2106.05(f)) assessing compatibility between therapeutic agent forms during medical order task performance in a clinical setting, the method comprising:
receiving an indication of a task in an electronic workflow (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec), wherein the indication of the task specifies that a first medical agent is to be administered to a patient, wherein the task is responsive to a medical order requesting the first medical agent that was previously entered into the electronic workflow for a patient, and where the indication of the task specifies a current physical form of the first medical agent to be administered to the patient in accordance with the electronic workflow;
in response to receiving the indication of the task, identifying an initial physical form of the first medical agent that was specified when the medical order was previously entered into the electronic workflow for the patient;
subsequent to identifying the initial physical form, determining whether the current physical form of the first medical agent is a true match to the initial physical form of the first medical agent;
when the current physical form and the initial physical form are not a true match;
parsing the current physical form of the first medical agent specified in the task;
querying a compatibility index to locate the first medical agent, wherein the compatibility index stores a plurality of different physical forms for a plurality of different medical agents that includes the first medical agent; 
determining that at least the portion of the current physical form, as parsed, is in the compatibility index for the first medical agent; and
identifying, when the first medical agent is located in the compatibility index, that the current physical form, as parsed, and the initial physical form of the first medical agent are specified as being clinically compatible, wherein the current physical form and the initial physical form are specified in the compatibility index as being clinically compatible when the current physical form and the initial physical form can be safely substituted for one another for administration of the first medical agent; when the current physical form of the first medical agent that is not a true match is determined to be clinically compatible with the initial physical form of the same first medical agent based on the compatibility index, permitting completion of the administration task using the current physical form of the first medical agent in the electronic workflow based on the compatibility index; and
when the current physical form of the first medical agent that is not a true match is determined to not be clinically compatible with the initial physical form of the same first medical agent based on the compatibility index, issuing an error for the task in the electronic workflow and stopping the electronic workflow.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of a system with a computer store, a computer server, another server, one or more processors, the computer storage media having computer-usable instructions, computing devices, a remote computing device, a handheld device and a computer server in a healthcare information system, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Id.). 
Regarding the additional limitation “in response to receiving the indication of the task, identifying an initial physical form of the first medical agent that was specified when the medical order was previously entered into the electronic workflow for the patient,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 11 (similar to claims 1 and 16) does not have any additional elements.
For claim 18 (similar to claims 4 and 11), regarding the additional limitation “an electronic workflow” the Examiner submits that this additional limitation amounts to merely using a computer interface, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
For claim 9 (similar to claim 8), regarding the additional limitation “when the error is issued, automatically log the error and information corresponding to the current physical form as clinically incompatible with the initial physical form” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 12, regarding the additional limitation “in response to initially receiving the medical order prior to receipt of the indication of the task, assigning the initial physical form of the first medical agent to the medical order” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-13 and 15-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
Claims 4, 6, 8, 9, 13, 15, 19 and 20 describe data gathering such as storing the complexity index, receiving the initial form in medical order by a clinician, receiving the error, log the error as clinically incompatible, querying the incompatibility index, claim 19 describes comparing data such as receiving another indication that the initial form is clinically compatible with the current form, claims 2, 3, 12, 17 and 18 describe determining data such as parsing the therapeutic agent data, assigning the initial form in additional medical order received and determining clinically compatibility index, and determining to 
For these reasons, representative independent claim 11 with its dependent claims 12-13, 15 and analogous independent claim 1 with its dependent claims 2-10, analogous independent claim 16 with its dependent claims 17-20 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the system with a computer store, a computer server, another server, one or more processors, the computer storage media having computer-usable instructions, computing devices, a remote computing device, a handheld device and a computer server in a healthcare information system, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “receiving an indication of a task in an electronic workflow”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, representative independent claim 11 and analogous independent claims 1 and 16 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those 
In dependent claims 3-4, 7-10, 12-13, 15, and 17-20, there is no additional elements.
In dependent claims 2 and 5, regarding the additional limitation of “an electronic workflow” and “a remote computing device coupled to the computer server”, which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-13 and 15-20 are ineligible under 35 USC §101.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 292-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        05/07/2021

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686